Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 18 November 2020, with respect to rejections of record under 35 U.S.C. 102 have been fully considered and are persuasive. Ogihara (US 20130280604 A1) teaches the instant claimed organic crystal layer in an electrode, and the electrode cannot read on the claimed electrolyte layer because an electrode of Ogihara could not be interposed between and in direct contact with each of the claimed positive and negative electrodes since this would cause a short circuit. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 in view of Masayuki, of record. 
Similarly, applicant’s arguments filed 18 November 2020, with respect to double patenting rejections of record have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection under double patenting is made view of Masayuki, of record. 

Response to Amendment
	In view of applicant’s amendment of Claim 1, the rejection of record under 35 U.S.C. 112(a) is overcome. 
	In view of applicant’s amendment of Claim 15, the objection of record to Claim 15 is overcome.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Instant Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claim 1 of copending Application No. 15/574,022, hereinafter "022 claims" in view of Masayuki (JP 2008308421 A and its machine translation provided by the examiner with the office action mailed 27 January 2020). Instant Claim 1 requires electrodes and an electrolyte with an organic solvent and an organic crystal layer while '022 Claim 1 requires an electrode with the same organic crystal layer, a positive electrode and an electrolyte. The primary difference between the claims is the presence of the organic crystal layer in the electrolyte versus the electrode. However, Masayuki teaches a similar layered structure compound (see chemical formula 1 with each substituent off of the central R group being one layer and M itself being another layer, and see [0023] specifically indicating trilithium sulfoterephthalate) and also indicates that this ionic compound can be used for an electrochemical device such as a battery as an electrolyte salt constituting an electrolytic solution or as a component of a film provided on the surface of an electrode. It is the examiner’s position that the ionic compound of Masayuki and the layered structure of Ogihara are analogous as additives of electrodes (the layered structure of Ogihara being an additive in combination with the typical carbon materials of negative electrodes). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the layered structure of Ogihara in an electrolyte that is interposed between and in direct contact with the positive electrode and the negative electrode as is typically of nonaqueous electrolyte secondary batteries in order to improve conductivity and the chemical stability of the electrolytic solution, so that the cycle characteristics can be improved (see Masayuki [0070]).
Further differences between the instant claims and the ‘022 claims include (1) the instant claim requiring active materials for both the positive and negative electrodes, which would be obvious to one of ordinary skill in the art, (2) the instant claim requiring that the negative electrode active material have a higher operating voltage than the layered structure of the electrolyte, which would have been obvious 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,932,758, hereinafter "758 claims". Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 1 and '758 Claim 1 require the same organic crystal layer with the only difference between them being their functionality. Instant Claim 1 requires the organic crystal layer function as an electrolyte when combined with an organic solvent while '758 Claim 1 requires that the organic crystal layer function as an electrode active material when combined with particular crystallographic features. However, Masayuki teaches a similar layered structure compound (see chemical formula 1 with each substituent off of the central R group being one layer and M itself being another layer, and see [0023] specifically indicating trilithium sulfoterephthalate) and also indicates that this ionic compound can be used for an electrochemical device such as a battery as an electrolyte salt constituting an electrolytic solution or as a component of a film provided on the surface of an electrode. It is the examiner’s position that the ionic compound of Masayuki and the layered structure of Ogihara are analogous as additives of electrodes (the layered structure of Ogihara being an additive in combination with the typical carbon materials of negative electrodes). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the layered structure of Ogihara in an electrolyte that is interposed between and in direct contact with the positive electrode and the negative electrode as is .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. While instant [0029] indicates that the electrolyte may be between the positive and negative electrode in addition to a separator, the spec does not provide support for the claim language requiring that the electrolyte layer functions as a separator.

Claim Rejections - 35 USC § 103
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 20130280604 A1) in view of Masayuki (JP 2008308421 A and its machine translation provided by the examiner with the office action mailed 27 January 2020), all of record.
Regarding Claim 1, Ogihara teaches an electricity storage device (a nonaqueous electrolyte secondary battery) comprising a positive electrode (positive electrode 22) including a positive electrode active material (see [0043] describing positive electrode active materials including sulfides containing a transition metal element and oxides containing lithium and a transition metal element); a negative electrode (negative electrode 23) including a negative electrode active material (conductor material, see [0041] describing for example, one or a mixture of two or more graphite); and an electrolyte layer being interposed between and in direct contact with each of the positive and negative electrode to conduct alkali metal ions and an organic solvent (separator 24 filled with ion-conducting medium 27, see figure 7 showing structure between electrodes as claimed and see [0038] indicating alkali metal conduction of the battery and therefore the electrolyte), wherein at least one of the positive electrode and the negative electrode absorbs and desorbs the ions to store and release electric charge (see [0035] indicating that both electrodes absorb and desorb ions of alkali metal ions).
Ogihara further teaches an organic crystal layer including a layered structure, the layered structure (see figures 1 and 2) including an organic backbone layer containing an aromatic dicarboxylic acid anion having an aromatic ring structure, wherein the aromatic dicarboxylic acid anion having the aromatic ring has at least one of a non-fused polycyclic structure in which two or more aromatic rings are linked together, and/or a fused polycyclic structure in which two or more aromatic rings are fused together (see specific chemical structures having “fused” rings as claimed in formula 2, [0037]) and an alkali metal element layer including an alkali metal element that is coordinated with oxygen contained in a carboxylic acid of the organic backbone layer to form a framework (see [0017] reciting this structure). 
Regarding Claim 3, while Ogihara does not explicitly state that an imaginary component C" of a capacitance component at 20°C of the electrolyte is maximized in a frequency band ranging from 1 kHz to 10kHz, this capacitance is considered an inherent property of the claimed layered structure compound. Therefore, the capacitance C" as claimed is expected to be met by the combination of Ogihara and Masayuki. Additionally, the examiner notes that the structural implications of maximizing C" are not claimed nor is the manner in which the maximization is completed.
Regarding Claims 4 and 5, while Ogihara is silent as to the dielectric constant of the organic solvent, Ogihara recites propylene carbonate as the ion-conducting medium reading on the claimed 
Regarding Claim 6, Ogihara in view of Masayuki teaches an electrolyte as recited in Claim 1 with open language "comprising", thereby allowing for additional components, and dependent Claim 6 excludes a "supporting electrolyte". The term "supporting electrolyte" is sufficiently broad that Ogihara and Masayuki still teach the claim because the ion-conducting medium solvent described in [0044] of Ogihara reads on the claimed organic solvent and the support salt included with the ion-conducting medium solvent described in Ogihara [0044] can be considered to be a component of the organic solvent in Claim 1, rather than a distinct "supporting electrolyte" as excluded by Claim 6.
Regarding Claim 7, Ogihara further teaches that the layer structure is represented by formula (1) when a represents an integer of 2 and A represents lithium, an alkali metal (see formula 2 in [0037]).
Regarding Claim 8, Ogihara further teaches that the alkali metal element layer of the layered structure includes lithium (see again formula 2 in [0037]).
Regarding Claim 9, Ogihara further teaches the same process of forming the organic crystal layer structure (lithium 2,6-naphthalenedicarboxylate) as the instant application (see [0054] of Ogihara compared to instant [0037]); therefore, it would be expected that the organic crystal layer of Ogihara would be one or more of a self-standing film and a self-standing plate-like body (see also the figures of Ogihara showing particular interplanar spacing in a standing structure).
Regarding Claim 10, although Ogihara is silent as to the packing ratio of the organic crystal layer, since Ogihara meets the requirements of the organic crystal layer as described with respect to Claim 1 and there is no clear distinction between the crystal layer of Ogihara and that of the claim, the packing ratio of crystal layer taught by Ogihara would be expected to be the same as the instant application, thereby meeting the claim requirements. Further, Ogihara further teaches the same process of forming 
Regarding Claim 11, Ogihara further teaches that the layered structure absorbs the alkali metal (lithium) only into the alkali metal element layer (see formula 3 in [0038] indicating that lithium is absorbed in the claimed alkali metal element layer represented by the carboxylic acid and lithium groups).
Regarding Claim 12, although Ogihara does not explicitly recite that the negative electrode active material (conductor material) has a higher operating voltage than the layered structure, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that in order for the conductor to effectively provide higher electron conductivity to the electrode, it would need to have a higher operating voltage than the layered structure.
Regarding Claim 13, Ogihara further teaches a bipolar electrode (see experimental example 1, [0054]-[0056] and bipolar test cell, [0057]-[0058]), the bipolar electrode including a current collector (copper foil collector, see [0056]), a positive electrode mixture layer disposed on a surface of the current collector, the positive electrode mixture layer including the positive electrode active material, and a negative electrode mixture layer disposed on another surface of the current collector, the negative electrode mixture layer including the negative electrode active material (see figure 7), and the electrolyte interposed between the positive electrode mixture layer and the negative electrode mixture layer disposed on an adjacent current collector (see again figure 7).
While Ogihara does not explicitly recite that the current collector is capable of alloying with the alkali metal at a potential lower than a redox potential of the negative electrode active material, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the electrochemical reaction occurring in a battery typically occurs in the electrode active material as opposed to the current collector, as the current collector's responsibility within the battery is 
Ogihara does not teach a plurality of the bipolar electrodes are stacked on top of one another with the electrolyte being interposed between each adjacent two of the bipolar electrodes. However, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to duplicate the unit cells of Ogihara in order to obtain a larger amount of power depending on power demands of the electric load that the battery is powering.
Regarding Claim 14, while Ogihara experimental example 1 recites a copper current collector, in [0041] and [0043], aluminum is recited as an alternative to copper for the current collector for positive and negative electrodes. Therefore, one of ordinary skill in the art as of the effective filing date of the claimed invention could have switched the copper current collector for aluminum depending on available materials.
Regarding Claim 15, Ogihara further teaches that the negative electrode has a charge-discharge potential of 0.5 to 1.0 V with respect to lithium metal, which is very close to the claimed range of 1.0 V or more. However, the claim does not provide any structure to give this range sufficient specificity to be considered critical, and it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to select an appropriate negative electrode material / electrolyte combination to achieve the claimed potential.
Regarding Claim 16, although Ogihara does not explicitly recite that the electrolyte layer is in insulating substance, since the compound of the instant invention is identical to the compound taught by Ogihara, it would be expected that the layer structure of Ogihara would also be insulating as claimed.
Regarding Claim 17, Ogihara further teaches that the electrolyte layer functions as a separator (see [0048] indicating that the separator 24 is filled with the ion-conducting medium 27 which reads on the claimed electrolyte).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara as applied to Claim 1 above, in view of Takahata (US 2011/0039160 A1), of record. Ogihara teaches that the negative electrode active material (conductor material) is a carbon material (see [0041] indicating negative electrode conductors including one or a mixture of two or more of graphites). However, Ogihara does not teach any particular specific surface area of this carbon.
Takahata teaches carbon used as a conductive agent similar to Ogihara and also teaches that the specific surface area of this carbon is greater than 100 m2/g or more (see [0013]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the conductive materials listed in Ogihara are commonly known conductive agents, and when used as a conductive agent, a large specific surface area (such as one that is greater than 100 m2/g) is ideal in order to increase reactivity of the active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723